DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2012/0106358) [“Mishra”].
Regarding claim 12, Mishra teaches a method of generating a network topology, comprising: 
receiving, at a first node of a network, first exploration data from an edge node of the network [Mishra ¶ 0033: fault monitoring activity may begin at step 110 in FIG. 4B, where switch #1 (i.e. edge node) requests a list of flow parameters to exercise the switching paths, wherein the request is sent to the next hop switch, which in this example is provided as switch #2 (i.e. first node of network)]; 
determining first feedback information for the first exploration data [Mishra ¶ 0034: at step 120 in FIG. 4B, switch #2 responds with the list of flow parameters (i.e. feedback information)], the first feedback information including identity information of the first node and first associated node list information [Mishra ¶ 0034: flow parameters could be a list of MAC addresses that can exercise switching paths towards links c and d (i.e. first associated node list information) and could include other network characteristics, e.g., current load, latency characteristics, processing capacity, port information, device information (i.e. identity information of first node), bandwidth utilization, routing information, network provisioning data, etc.], the first associated node list information including identity information of nodes associated with the first node in the network [Mishra ¶ 0038: a list of MAC addresses are used to exercise ECMP through next-hop; ¶ 0034: At step 140 in FIG. 4B, switch #1 communicates packets over links a and b in order to exercise the four possible paths between switch #1 and switch #3 (i.e. node associated with first node). The paths in this particular example include a-c, a-d, b-c, and b-d. (i.e. the list of MAC addresses is analogous to identity information of nodes associated with the first node as the MAC addresses are used to identify the switch #3 node via different paths of the switch #2, while Mishra does not explicitly disclose more than one associated node of the first node, i.e., only MAC list for a switch #3 is returned, however it would have been obvious to a person of ordinary skill in the art that a network configuration with more than one switch may be utilized, see ¶ 0046: communication system 10 (and its teachings) are readily scalable and can accommodate a large number of clouds, networks, and/or switches, as well as more complicated/sophisticated arrangements and configurations)]; and 
sending, to the edge node, the first feedback information for updating the network topology [Mishra ¶ 0034: at step 120 in FIG. 4B, switch #2 responds with the list of flow parameters (i.e. feedback information)].
Regarding claim 15, Mishra teaches a computer program product tangibly stored on a non-transitory computer storage medium and including machine-executable instructions, the machine executable instructions, when executed by a device, causing the device to perform steps of the method of claim 12 [Mishra ¶ 0045: switches 12, 14, 16, and 18 may include a processor that can execute software or an algorithm to perform the fault monitoring activities, wherein software may be stored in memory].
Regarding claim 18, Mishra teaches an electronic device, comprising at least one processing unit and at least one memory coupled to the at least one processing unit [Mishra ¶ 0045: switches 12, 14, 16, and 18 may include a processor that can execute software or an algorithm to perform the fault monitoring activities, wherein software may be stored in memory].

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Spohn et al. (US 2019/0081884) [“Spohn”].
Regarding claim 1, Spohn teaches a method of generating a network topology, comprising: 
sending, at an edge node of a network, first exploration data to a first node of the network [Mishra ¶ 0033: fault monitoring activity may begin at step 110 in FIG. 4B, where switch #1 (i.e. edge node) requests a list of flow parameters to exercise the switching paths, wherein the request is sent to the next hop switch, which in this example is provided as switch #2 (i.e. first node of network)]; 
receiving, from the first node, first feedback information for the first exploration data [Mishra ¶ 0034: at step 120 in FIG. 4B, switch #2 responds with the list of flow parameters (i.e. feedback information)], the first feedback information including identity information of the first node and first associated node list information [Mishra ¶ 0034: flow parameters could be a list of MAC addresses that can exercise switching paths towards links c and d (i.e. first associated node list information) and could include other network characteristics, e.g., current load, latency characteristics, processing capacity, port information, device information (i.e. identity information of first node), bandwidth utilization, routing information, network provisioning data, etc.], the first associated node list information including identity information of nodes associated with the first node in the network [Mishra ¶ 0038: a list of MAC addresses are used to exercise ECMP through next-hop; ¶ 0034: At step 140 in FIG. 4B, switch #1 communicates packets over links a and b in order to exercise the four possible paths between switch #1 and switch #3 (i.e. node associated with first node). The paths in this particular example include a-c, a-d, b-c, and b-d. (i.e. the list of MAC addresses is analogous to identity information of nodes associated with the first node as the MAC addresses are used to identify the switch #3 node via different paths of the switch #2)]; 
determining, based on the first feedback information, first latency information of the first exploration data from the edge node to the first node [Mishra ¶ 0034: flow parameters returned from switch #2 (i.e. first node) to switch #1 (i.e. edge node) include latency characteristics]; and
updating the network topology based on the identity information of the first node, the first associated node list information [Mishra ¶ 0035: switch #3 can communicate some type of acknowledgment, indicating that it has received these four packets from switch #1. After receiving a TTL expiry message for the four packets, switch #1 can wait for the results from switch #2. From this point, switch #1 can use this information to make intelligent decisions about which links are operational and which links may be problematic in the network ¶ 0023: switch #1 would receive the aggregated results from the fault monitoring that occurred downstream (here aggregating fault monitoring and making intelligent decisions about link state is analogous to updating a topology)].
However, Mishra does not explicitly disclose updating the network topology based the first latency information.
However, in a similar field of endeavor, Spohn teaches updating the network topology based the first latency information [Spohn ¶ 0037: DLSP may be used to periodically probe peer nodes in the network and to efficiently update the topology database, for example, by only providing those link state changes to the topology database that exceed a given value; ¶ 0133: links of peer nodes are probed to determine one or more link metrics associated with a link, where the one or more link metrics include a link bandwidth to a peer node and a link latency to the peer node].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining latency information between a node and next hop node, and information relating to nodes associated with the next hop node as taught by Mishra with the method of updating a network topology based on link state with a next hop node as taught by Spohn.  The motivation to do so would be to provide a dynamic topology database for a cloud computing environment that is not expensive and time-consuming to implement [Spohn ¶ 0004].
Regarding claim 6, Mishra in view of Spohn teaches a computer program product tangibly stored on a non-transitory computer storage medium and including machine-executable instructions, the machine executable instructions, when executed [Mishra ¶ 0045: switches 12, 14, 16, and 18 may include a processor that can execute software or an algorithm to perform the fault monitoring activities, wherein software may be stored in memory].
Regarding claim 7, Mishra teaches an electronic device, comprising: 
at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit [Mishra ¶ 0045: switches 12, 14, 16, and 18 may include a processor that can execute software or an algorithm to perform the fault monitoring activities, wherein software may be stored in memory], causing the device to perform acts comprising: 
sending, at an edge node of a network, first exploration data to a first node of the network [Mishra ¶ 0033: fault monitoring activity may begin at step 110 in FIG. 4B, where switch #1 (i.e. edge node) requests a list of flow parameters to exercise the switching paths, wherein the request is sent to the next hop switch, which in this example is provided as switch #2 (i.e. first node of network)]; 
receiving, from the first node, first feedback information for the first exploration data [Mishra ¶ 0034: at step 120 in FIG. 4B, switch #2 responds with the list of flow parameters (i.e. feedback information)], the first feedback information including identity information of the first node and first associated node list information [Mishra ¶ 0034: flow parameters could be a list of MAC addresses that can exercise switching paths towards links c and d (i.e. first associated node list information) and could include other network characteristics, e.g., current load, latency characteristics, processing capacity, port information, device information (i.e. identity information of first node), bandwidth utilization, routing information, network provisioning data, etc.], the first associated node list information including identity information of nodes associated with the first node in the network [Mishra ¶ 0038: a list of MAC addresses are used to exercise ECMP through next-hop; ¶ 0034: At step 140 in FIG. 4B, switch #1 communicates packets over links a and b in order to exercise the four possible paths between switch #1 and switch #3 (i.e. node associated with first node). The paths in this particular example include a-c, a-d, b-c, and b-d. (i.e. the list of MAC addresses is analogous to identity information of nodes associated with the first node as the MAC addresses are used to identify the switch #3 node via different paths of the switch #2)]; 
determining, based on the first feedback information, first latency information of the first exploration data from the edge node to the first node [Mishra ¶ 0034: flow parameters returned from switch #2 (i.e. first node) to switch #1 (i.e. edge node) include latency characteristics]; and
updating the network topology based on the identity information of the first node, the first associated node list information [Mishra ¶ 0035: switch #3 can communicate some type of acknowledgment, indicating that it has received these four packets from switch #1. After receiving a TTL expiry message for the four packets, switch #1 can wait for the results from switch #2. From this point, switch #1 can use this information to make intelligent decisions about which links are operational and which links may be problematic in the network ¶ 0023: switch #1 would receive the aggregated results from the fault monitoring that occurred downstream (here aggregating fault monitoring and making intelligent decisions about link state is analogous to updating a topology)].
However, Mishra does not explicitly disclose updating the network topology based the first latency information.
However, in a similar field of endeavor, Spohn teaches updating the network topology based the first latency information [Spohn ¶ 0037: DLSP may be used to periodically probe peer nodes in the network and to efficiently update the topology database, for example, by only providing those link state changes to the topology database that exceed a given value; ¶ 0133: links of peer nodes are probed to determine one or more link metrics associated with a link, where the one or more link metrics include a link bandwidth to a peer node and a link latency to the peer node].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining latency information between a node and next hop node, and information relating to nodes associated with the next hop node as taught by Mishra with the method of updating a network topology based on link state with a next hop node as taught by Spohn.  The motivation to do so would be to provide a dynamic topology database for a cloud computing environment that is not expensive and time-consuming to implement [Spohn ¶ 0004].

Allowable Subject Matter
Claims 2-5, 8-11, 13-14, 16-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN P COX/           Primary Examiner, Art Unit 2474